Hill, J.
1. The evidence that the accused, on four separate and distinct occasions, procured whisky for four separate persons is not disputed. Whether in each case he carried the burden which the law imposed upon him of showing to the satisfaction of the jury that the unknown negro from whom he said he bought the whisky was the seller, and that he himself acted simply as a matter of accommodation to the purchasers and as their agent, and had no interest otherwise in the sale, or whether this defense' was resorted to as a subterfuge to cover up illegal sales made by himself, or in which he had some interest,' were matters to be determined by the jury, and the conclusion at which they arrived seems to have been fully supported by circumstances and reasonable deductions therefrom.
2. The alleged newly discovered testimony is not of such character as would probably produce a different result on a second trial.

Judgment affirmed.